COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-141-CV





WENDY JO ARCHER	APPELLANT



V.



CHRISTOPHER JOHN ARCHER	APPELLEE



------------



FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Wendy Jo Archer attempts to appeal from denial of her motion to recuse the trial judge in cause number 325-371563-04.  Judge Jeff Walker heard appellant’s motion and denied it on April 16, 2010.  Appellant filed a notice of appeal, and on May 12, 2010, we notified the parties of our concern that this court lacked jurisdiction over this appeal because the “Order Denying Motion to Recuse” does not appear to be a final judgment or an appealable interlocutory order.  We also stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court, on or before May 24, 2010, a response showing grounds for continuing the appeal.  No response has been filed.  

Generally, an appeal may be taken only from a final judgment or order. 
Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 (Tex. 2001).  An order denying a motion to recuse is an unappealable interlocutory order.  
Hawkins v. Walker
, 233 S.W.3d 380, 401 (Tex. App.—Fort Worth 2007, pet. denied). Specifically, rule 18a of the Texas Rules of Civil Procedure provides that an order denying a motion to recuse may be reviewed only “on appeal from the final judgment.”  Tex. R. Civ. P. 18a(f); 
see Hawkins
, 233 S.W.3d at 401. Because the order from which appellant attempts to appeal is an unappealable interlocutory order, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f).



PER CURIAM



PANEL:  MCCOY, DAUPHINOT, and WALKER, JJ.



DELIVERED:  July 1, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.